Case: 19-60829     Document: 00515861137         Page: 1     Date Filed: 05/13/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 19-60829                            May 13, 2021
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   Anthony Duane Mills,

                                                           Plaintiff—Appellant,

                                       versus

   Adams County Mississippi; Travis Patten,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 5:18-CV-24


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Anthony Duane Mills, then a pretrial inmate detained at the county
   jail in Adams County, Mississippi, filed a 42 U.S.C. § 1983 lawsuit against
   Sheriff Travis Patten and Adams County. Mills’s claims were considered on
   the merits and dismissed with prejudice by the district court.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60829      Document: 00515861137          Page: 2    Date Filed: 05/13/2021




                                    No. 19-60829


          “This Court must examine the basis of its jurisdiction, on its own
   motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). An
   untimely notice of appeal in a civil case deprives this court of jurisdiction.
   Bowles v. Russell, 551 U.S. 205, 213-14 (2007). Because Mills, who was not
   incarcerated when his complaint was dismissed, did not file a timely notice
   of appeal from the district court’s judgment, we lack jurisdiction over the
   instant appeal. See Bowles, 551 U.S. at 213-14; United States v. Clark, 193 F.3d
   845, 846 n.3 (5th Cir. 1999); FED. R. APP. P. 4(a)(1)(A).
          Accordingly, the appeal is DISMISSED for lack of jurisdiction.
   Mills’s motion requesting judicial review, his motion for the appointment of
   counsel, and any other outstanding motions are DENIED.




                                          2